Citation Nr: 0304151	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1952.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's current bilateral hearing loss is 
etiologically related to his period of active service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the August 
2000 rating decision, the October 2000 statement of the case, 
the May 2002 supplemental statement of the case, and in 
letters from the RO.  The RO also attempted to inform the 
veteran of which evidence he was to provide to VA and which 
evidence the RO would attempt to obtain on his behalf, as 
noted in correspondence dated in March 2001.  Further, the 
Board finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file, noting that it contains some 
service medical and personnel records, private medical 
records and VA treatment records.  The veteran was also given 
a VA examination in August 1999, as well as the opportunity 
to testify at a hearing on this appeal, which he declined in 
writing in March 2001.

The Board observes that the majority of the veteran's service 
records cannot be located, and have either been lost or were 
destroyed in the 1973 fire at the National Personnel Records 
Center.  As noted above, VA has a duty to assist a claimant 
in developing the facts of a claim and to notify the claimant 
of the evidence necessary to substantiate a claim.  These 
obligations are heightened when service records have been 
destroyed in the 1973 NPRC fire, as may be the case here.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
denial of a claim rests in part on the government's inability 
to produce records that were once in its custody, an 
explanation of the reasonableness of the search conducted and 
why further efforts are not justified is required).  The 
Board has carefully reviewed the claims file to determine if 
a reasonably exhaustive search was made to either obtain or 
reconstruct the veteran's records, and concludes that the VA 
search for the veteran's file and attempts to obtain or 
reconstruct the service records, as well as attempts to 
obtain records from other sources, was thorough, and it is 
unlikely that any further attempts would be more successful.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. § 1110.  Service connection may also be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  Certain chronic disabilities, such as organic 
diseases of the nervous system, including sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of 
a chronic condition during service or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that it is not required that hearing loss 
be shown during service.  The United States Court of Appeals 
for Veterans Claims (the Court) has held, "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  In that case, the Court 
agreed with the Secretary's suggestion that service 
connection may be established if: (1) the record shows 
acoustic trauma due to noise exposure in service; (2) 
audiometric test results show an upward trend in auditory 
thresholds; (3) post-service audiometric testing establishes 
current hearing loss constituting a disability under 
38 C.F.R. § 3.385; and (4) competent evidence relates current 
hearing loss disability to active service.  Id. at 159-160. 

The claims file contains much relevant information for review 
and consideration, including the veteran's October 1952 
discharge examination report, VA treatment records dated from 
approximately June 1999 to October 2001, an August 1999 VA 
examination report, private medical records from several 
sources dated from approximately July 1988 to April 2001, and 
written statements and argument submitted by the veteran and 
his representative.  The Board has carefully reviewed, 
considered and weighed the probative value of all of this 
evidence.

The veteran's October 1952 discharge examination report 
recorded no hearing loss during the whispered voice test, but 
an actual audiometric evaluation was not conducted.  The 
Board notes that the veteran has already been service-
connected for tinnitus, in part based upon his reports that 
the tinnitus began in service.  Here, however, the veteran 
has acknowledged that he did not notice hearing loss until 
around the late 1980's.  His Form DD-214 confirms his report 
that he was an armored tank driver in Korea, and he has also 
noted noise exposure in service from the use of a 90-
millimeter tank weapon, as well as a 45-caliber automatic-
type grease gun, both without hearing protection.  He has 
admitted his participation in a large amount of woodworking 
activity in the years after his service, and has questioned 
whether this activity and old age have also affected his 
hearing.

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

On the authorized VA audiological evaluation of the veteran 
in August 1999, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
65
70
85
LEFT
80
105+
105+
105
105+







Speech audiometry revealed speech recognition ability of 44 
percent in the right ear, but the left ear could not be 
tested.  The Board notes that other VA and private 
audiometric evaluations of record report similar results.  
Accordingly, the Board has determined that the veteran has 
measured bilateral hearing impairment under 38 C.F.R. § 3.385 
that may qualify him for service connection. 

The August 1999 VA examiner concluded that the veteran has a 
moderate to severe, presumed sensorineural hearing loss in 
the right ear, and a severe to profound mixed hearing loss in 
the left ear.  He stated that it was his opinion that 
sufficient evidence was available to determine that acoustic 
trauma in the service contributed to the sensorineural 
hearing loss as it is identified.  He further commented that 
the hearing loss does not present the characteristic notch-
shape pattern, however, noise exposure may certainly have 
contributed to it.  

The Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule, especially in light of the missing 
service medical records.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In this case, the veteran did not have 
measured hearing loss at the time of his departure from 
service, only decades later.  The August 1999 VA examiner, 
however, has entered an opinion that the veteran has some 
hearing loss as the result of acoustic trauma occurring 
during his active service.  Although the RO has referred to a 
well-known medical treatise for evidence that may contradict 
the origins of the veteran's hearing loss, the Board observes 
that no other medical professional has entered a 
contradictory opinion for the record.  

The Court has stated that an analysis of the etiology of a 
disability requires competent medical evidence.  Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996).  The Court has also held 
that "[t]he Board must support its medical conclusions on 
the basis of independent medical evidence in the record or 
through adequate quotation from recognized treatises; it may 
not rely on its own unsubstantiated medical judgment."  
Crowe v. Brown, 7 Vet. App. 238, 244 (1994); Thurber v. 
Brown, 5 Vet. App. 119, 122 (1993); Hatlestad v. Derwinski, 3 
Vet. App. 213, 217 (1992) (Hatlestad II).  The Court has also 
held that a lay person is not competent to offer evidence 
that requires medical knowledge, such as the cause of a 
disability.  See Ramey v. Brown, 9 Vet. App. 40 (1996); 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Accordingly, in this case, the Board finds that the competent 
medical evidence of record concerning the etiology of the 
veteran's hearing loss does not preponderate against the 
claim.  At the most, the evidence is in equipoise (still 
requiring a finding in the veteran's favor), but in light of 
the veteran's missing service records, the Board finds that 
the August 1999 VA examiner's nexus opinion is credible and 
probative evidence of a valid nexus, an opinion that 
outweighs any other existing evidence that may provide an 
alternative theory for the origins of the veteran's bilateral 
hearing loss.  Accordingly, via application of Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Board holds that even 
though the veteran did not have measured hearing loss during 
service, there is sufficient medical evidence of record 
relating his current bilateral hearing loss to exposure to 
acoustic trauma during service, and so his claim warrants 
service connection.   

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
including the benefit of the doubt rule, the Board finds that 
the veteran's claim should prevail.  See also 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

